DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 29, 2020.  In virtue of this amendment, claims 1-12 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-3 and 6 are objected to because of the following informalities:  
Claim 1, in line 3, --a-- should be inserted before “plan”
Claim 1, in line 9, --the-- should be inserted before “plan”
Claim 2, in line 2, --the-- should be inserted before “plan”
Claim 2, in line 4, --the-- should be inserted before “plan”
Claim 2, in line 6, “in plan view” should be changed to --in the plan view that--
Claim 3, in line 4, --the-- should be inserted before “plan”
Claim 6, in line 3, --a-- should be inserted before “plan”
Claim 6, in line 6, --the-- should be inserted before “plan”
Appropriate correction is required.
Claims 4-5 and 7-12 are also objected as being dependent upon objected claims 1 and 6, respectively.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-12 would be allowable if corrected to overcome the objection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Xu et al. – US 2014/0323063
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 9, 2021